Citation Nr: 0433269	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  97-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected right knee disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1970 to May 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the RO.  

In October 2000, the RO assigned an increased rating of 40 
percent.  Although each increase represents a grant of 
benefits, but less that the maximum available benefit does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.  

In April 2002, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

The Board remanded this matter to the RO for further action 
in September 2003.  





FINDING OF FACT

The service-connected chondromalacia of the right knee with 
the residuals of a patellectomy, arthroscopy with 
debridement, arthrotomy, partial synovectoymy and osteotomy 
for chronic synovitis is shown to be productive of a 
disability picture that more nearly approximates that of 
ankylosis in flexion between 20 and 45 degrees.  



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent, but not higher for the service-connected 
chondromalacia of the right knee with the residuals of a 
patellectomy, arthroscopy with debridement, arthrotomy, 
partial synovectoymy and osteotomy for chronic synovitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes5256, 5261, 5262 
(2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in 
December 2001, after the initial RO consideration of his 
claim in May 1996.  See Pelegrini v. Principi, 16 Vet. App. 
259 (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004).

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf 
including presenting evidence at a hearing before the 
undersigned.  

Further, by December 2001 letter, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and via that letter, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

By July 1975 rating decision, the RO granted service 
connection for the right knee disability and assigned an 
evaluation of 20 percent.  By July 1982 rating decision, the 
right reduced that evaluation to 10 percent.  By November 
1984 rating decision, the RO assigned a 30 percent evaluation 
for the veteran's right knee disability.  Throughout this 
period, occasional temporary total (i.e., 100 percent) 
evaluations were assigned following right knee surgeries.  

An April 1996 letter from a VA physician reflected that the 
veteran suffered from posttraumatic arthritis of the right 
knee, status post total patellectomy of the right knee and 
right quadriceps insufficiency secondary thereto.  The 
physician noted some of the veteran's right knee surgical 
history to include an arthrotomy and arthroscopic debridement 
in service and a patellectomy in 1991.  

By May 1996 rating decision, the RO declined to increase the 
veteran's right knee disability evaluation.  

A November 1996 written statement from a private physician 
reflected that the veteran was under his care for a work-
related knee injury.  As a result of this injury, the veteran 
was permitted to work only four days a week.  

In March 1997, the veteran was approved for disability 
retirement from his job with the District of Columbia 
Department of Corrections.  

On March 2000 VA orthopedic examination, the examiner noted a 
history of a right knee patellectomy.  The veteran complained 
of right knee pain and occasional swelling.  

Objectively, the examiner noted some right knee stiffness.  
The examiner found no weakness, fatigability, decreased 
endurance, incoordination or flare-ups.  There was a scar 
over the right knee as well as tenderness to palpation.  
There was no swelling, but there was some flattening and loss 
of contour secondary to the missing patella.  No right knee 
instability was shown.  The examiner diagnosed persistent 
right knee pain and status post right knee patellectomy.  

A March 2000 X-ray study of the right knee revealed deformity 
of the proximal tibia and fibula secondary to old trauma and 
degenerative disease with disk space narrowing and mild 
osteophytes in the medial and lateral compartments.  The 
impression was that of right knee degenerative disease.  

By October 2000 rating decision, the RO increased the 
veteran's right knee disability evaluation to 40 percent.  

In April 2002, the veteran testified that he experienced 
right knee pain and swelling and stated that "the bones were 
rubbing on the inside of [his] leg."  He indicated that he 
had difficulty bending his right knee and that it was hard to 
walk on it.  He asserted that he could not walk or sit for 
extended periods.  He said that he wore a brace and kept the 
knee straight most of the time.  

According to the veteran, he took analgesics to ease right 
knee pain.  He stated that he was forced to retire from his 
position with the D.C. Department of Correction where he had 
worked for 19 years due to his right knee disability.  

On February 2003 VA orthopedic examination report, the 
examiner noted the veteran's history of multiple right knee 
surgeries.  The veteran complained of constant right knee 
pain, cracking, restricted range of motion, locking and 
giving out.  He was unable to keep his right knee flexed in 
one position for long due to exacerbation of pain.  

The examiner indicated that the veteran's gait was slow and 
stiff.  There were multiple right knee scars.  One measured 
nine inches in length, another was four inches long, and 
third measured two inches.  The scars were flat, nontender, 
and mobile.  There was moderately severe right knee swelling, 
tenderness to palpation, and crepitus.  His active and 
passive flexion were from zero to 90 degrees.  

The movement of the knee was performed slowly, and there was 
severe guarding during entire range of motion.  There was no 
evidence of weakened movement.  His muscle strength was 5/5.  
It was not possible to comment on fatigability, as repetitive 
movements of the knee could not be performed adequately due 
to pain.  

The examiner indicated that X-ray studies of the right knee 
performed in December 2002 reflected mild degenerative 
changes and deformity of the proximal tibia.  The examiner 
diagnosed degenerative joint disease of the right knee.  


Discussion

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R.§ Part 
4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

However, when a veteran has separate and distinct 
manifestations attributable to the same injury, he or she 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

The veteran's service-connected right knee disability has 
been rated by the RO under the provisions of Diagnostic Code 
5261, which pertain to limitation of extension of the knee.  
38 C.F.R. § 4.71a.  Normal knee range of motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Under Diagnostic Code 5261, a rating of 40 percent is 
warranted where extension is limited to 30 degrees, and a 
rating of 50 percent is warranted when extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 526, a rating of 30 percent is 
warranted where flexion is limited to 15 degrees, and a 
rating of 20 percent is warranted when flexion is limited to 
45 degrees.  If flexion is limited to 45 degrees then a 10 
percent rating is for application.  38 C.F.R. § 4.71a.  

As apparent from the recent VA examination, the veteran does 
suffer from a significant functional limitation of extension 
of the right knee due to pain.  Indeed, his recently 
demonstrated right knee range of motion was from zero degrees 
of extension to 90 degrees of flexion, but this was shown to 
be involved with pain.  

In reviewing the Diagnostic Codes, the only ones offering 
evaluations of 40 percent or higher are Diagnostic Code 5256, 
pertaining to ankylosis of the knee and Diagnostic Code 5262 
pertaining to impairment of the tibia and fibula.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5256, a 40 percent evaluation is 
warranted for ankylosis in flexion between 10 and 20 degrees, 
a 50 percent evaluation is warranted for ankylosis in flexion 
between 20 and 45 degrees.  

Given the severity of the veteran's right knee pain and 
likely resulting functional limitation, the Board finds that 
the service-connected disability picture more nearly 
approximates that of ankylosis in flexion between 20 and 45 
degrees.  Accordingly, based on the evidence of record in 
this case, an increase rating of 50 percent is for 
application.  

However, the overall functional loss due to pain in the 
Board's opinion does equate with a disability picture 
reflective of extremely unfavorable motion in this case.  The 
Board also does not find a basis for the assignment of a 
higher combined rating based on restriction of both flexion 
and extension for the service-connected right knee 
disability.  Under Diagnostic Code 5162, a 60 percent rating 
is the maximum evaluation assignable for amputation of a leg 
at the level of the middle or lower third of the thigh.  

Under Diagnostic Code 5262, a rating of 40 percent is 
warranted with nonunion of the tibia or fibula with loose 
motion a requiring a brace; this is the highest evaluation 
available under this Diagnostic Code.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  The Board recognizes that decreased right 
knee movement due to pain has been found on examination and 
has attempted to ascertain the actual extent of dysfunction 
due to the service-connected chondromalacia of the right knee 
with the residuals of a patellectomy, arthroscopy with 
debridement, arthrotomy, partial synovectoymy and osteotomy 
for chronic synovitis.  The veteran, however, is not shown to 
have such a deficit that would equate with extremely 
unfavorable ankylosis of the right knee as to warrant a 
rating higher than the now assigned 50 percent.   

The Board notes that the evidence has indicated scaring on 
the right knee.  As scarring is a separate and distinct 
manifestation that is ratable under different criteria, no 
bar to the assignment of a separate rating is found.  

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's right knee scarring is poorly 
nourished with repeated ulceration, such that a compensable 
rating would be assignable under Diagnostic Code 7803.  38 
C.F.R. § 4.118 (2002, 2003).  Similarly, evidence that the 
scarring is tender or painful on objective demonstration is 
lacking, and, thus, a compensable rating under Diagnostic 
Code 7804 is not in order.  Id.  

Lastly, it is not shown by recent examination or record of 
treatment that the veteran's right knee scarring is 
productive of any limitation of function of the right knee, 
as required by Diagnostic Code 7805.  Id.  That being the 
case, it is concluded that a preponderance of the evidence 
shows that the healed scars over the veteran's right knee are 
not of such a nature or severity as to warrant the assignment 
of a separate compensable evaluation.  



ORDER

An increased rating of 50 percent for the service-connected 
chondromalacia of the right knee with the residuals of a 
patellectomy, arthroscopy with debridement, arthrotomy, 
partial synovectoymy and osteotomy for chronic synovitis is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



